Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    221
    582
    media_image1.png
    Greyscale

Claim Interpretation
A reproduction of pertinent figures is provided for reference to elements described in claim terminology of the claims.

    PNG
    media_image2.png
    852
    576
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    582
    866
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LINGA et al (US 9,295,953).
The LINGA (et al) reference shows 
Regarding claim 1, a mixing apparatus comprising (refer to figure 1 and figure 4)::
	 	a mixer body (fig 1, #7, #1, #4 and (cross hatched sections of the pipeline shown in fig 1) having an exterior surface and an interior surface, 

    PNG
    media_image4.png
    467
    452
    media_image4.png
    Greyscale
	 	the mixer body defining an inlet (1, in fig 1) and an outlet (6 in fig 1), the interior surface defining a passage extending between the inlet and the outlet to permit a first fluid to flow sequentially through the inlet (upstream of 1), the passage, and the outlet (end of 6), where: a first portion of the passage narrows (see converting section between 1 to the cross hatching section of 2a, 2b of the pipeline cross section as seen in figure 1) in the direction of flow from the inlet (above #1) to a point of constriction (general about portions “A” to “B”); a second portion of the passage (see the section of the pipeline cross section at #5 in figure 1 and the region of expansion width from B-C-D to outlet #6 which) expands in the direction of flow from the point of constriction (near B) to the outlet (6); a channel axis extends longitudinally through the center of the first and second portions of the passage; the mixer body (2, 2a) defines a plurality of support arms (3, 3a) that are unitary with the mixer body and that extend radially inward from the interior surface in the first portion of the passage; and

    PNG
    media_image5.png
    524
    778
    media_image5.png
    Greyscale

	 a substantially conical flow member (see variant embodiment the flow member #2 as shown in figure 4 as a disclosed variant embodiment) having a leading end (tip point of 2), a base (flat end of cone 2) opposite the leading end, a peripheral surface extending between the leading end and the base, and a flow axis extending through respective centers of the leading end and the base, where a trailing end surface of the base is flat and positioned substantially perpendicular to the flow axis; and where the flow member is coupled to the support arms (3) such that the leading end faces (apex) the inlet of the mixer body, the base faces (trailing edge) the outlet of the mixer body, and the flow axis is substantially parallel to the channel axis.  

	Regarding claim 2, note that the mixer body (2, fig 4 and fig 1) defines at least one body injection passage extending from an injection inlet on the exterior surface of the mixer body through one of the support arms (formed by 3); the flow member defines a flow member injection passage or the peripheral surface of the flow member (i.e. outlet holes are located on the surface of the flow member); and the flow member (2) is coupled to the support arms (3) such that the injection inlet is in fluid communication with the injection outlet via the mixer body injection passage and the flow member injection passage (see arrangement of 3 with 2 in figs 1 and 4).  

Regarding claim 4, note the flow member defines a plurality of injection passages (see Fig 1, 4, 4a at B and the flow C and as similarly applied to the embodiment of fig 4)  each extending through at least a portion of the flow member to an injection outlet defined at the peripheral surface of the flow member; and the flow member is coupled to the support arms (3a, 3b, fig 1) such that the injection inlet is in fluid communication with all of the injection outlets via the mixer body injection passage and the flow member injection passages.  

Regarding claim 5, note that the flow member (3) is unitary (i.e. attached) with the support arms (3a, 3b, fig 1) , the mixer body does not include pipe flanges, and where longitudinal ends of the mixer body are not threaded. (There is no description of a thread or flange discussed in the attachment point of 2 to 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 6, 8, 10, 12-16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  NISHIOKA et al (US 2006/0245296) in view of KING et al (US 5176448) and LINGA et al (US929953) and LAMBRECHT (US 3143401).
NISHIOKA shows:   Regarding claim 1: A mixing apparatus comprising:
	 a mixer body (fig 16 and fig 17A-17B at generally 40) having an exterior surface and an interior surface, the mixer body defining
    PNG
    media_image6.png
    392
    569
    media_image6.png
    Greyscale

		 an inlet (see inflow in at 31 of fig 16) and an outlet (see outflow at 36 of fig 16), 
the interior surface defining a passage extending between the inlet and the outlet to permit a first fluid to flow sequentially through the inlet, the passage, and the outlet, where: 

	a first portion (left side of fig 16, 17B) of the passage narrows in the direction of flow from the inlet to a point of constriction; 
	a second portion of the passage expands (right side of fig 16, 17B) in the direction of flow from the point of constriction to the outlet; 
	a channel axis extends longitudinally through the center of the first and second portions of the passage; 

    PNG
    media_image7.png
    450
    577
    media_image7.png
    Greyscale

	the mixer body defines a plurality of support arms (49 49 49)  that are unitary with the mixer body and that extend radially inward from the interior surface in the first portion of the passage; and 
	a substantially (tapering bulbous in fig 17B )  member (see markup) having a 
		leading end, 
		a base opposite the leading end, 
		a peripheral surface extending between the leading end and the base, and 
	a flow axis extending through respective centers of the leading end and the base; and 
where the flow member is coupled to the support arms
		 such that the leading end faces the inlet of the mixer body, 
		the base faces the outlet of the mixer body, and
		 the flow axis is substantially parallel to the channel axis.  



    PNG
    media_image8.png
    567
    840
    media_image8.png
    Greyscale

The NISHIOKA (et al) reference discloses all of the recited subject matter of the claim(s) as discussed above including a , however is silent as to the tapering flow member shape being a shape of a “conical flow member”, and a trailing edge which is flat.
A search of the prior art of mixing additive injectors to a primary pipeline flow has found the KING (et al) reference. The KING reference establishes that is known in the prior art (see figure 6 and specification Col. 4,  lines 15-31) that it is known to have a pipeline body (inlet outlet body at 24,25) to have an injector additive flow member where the additive pipeline 37 fluid entry port is located at a conically shaped central plug 21a (see fig 6) for advantageous discharge (see flow lines 38) to the center axis of the main flow 34.
Additionally the LINGA et al reference shows that it is known in the art of fluid injection members within a pipe to have a conical shape member (2, FIG. 1) supported by arms and further having a flat trailing edge shaped cone.  This provides a greater effective mixing dispersion of the additive that 

    PNG
    media_image5.png
    524
    778
    media_image5.png
    Greyscale

Furthermore the LAMBRECHT (US 3143401) additionally teaches in the context of the art of fluid flow mixing devices that have an internal fluid injection body (12/20) that is located within a mixer pipeline body which additionally has a converging (15, figs. 2-4) and diverging duct section (17, figs 2-4) that the shapes of the injection body (12/20) may be shaped with a conical profile (13, see embodiment shapes shown in f figs 2-3) which starts from an upstream leading edge point and expands to a greater 
    PNG
    media_image9.png
    862
    580
    media_image9.png
    Greyscale
portion is shaped with a flat surface trailing edge (see markup). This provides an more desirable flow interaction of the additive from #20 to the main fluid flow from 12 as seen in the profile interactions at #17 and #21 in figure 2.
   
In view of the teaching of KING and  LINGA and LAMBRECHT it would have been obvious to one of ordinary skill in the art of injector pipeline devices to modify the NISHIOKA shape of the taper bulbous flow member injector to be a shape of a conical shaped plug from a leading edge apex to a trailing edge flat base surface in order to provide a more advantageous distribution of the injected flow across the volume of the main pipeline. which shows that it is known in the art to provide leading edge apex point of a conical to the injection body NISHIOKA to have a leading edge portion shape having a conical profile with a leading edge point which increases in cross section to also a flattened trailing edge so that there is Such a change would have involved a mere choice of an appropriate known shape (as shown an presented in the known prior art) since it has been held that, absent any unexpected result, a mere change in form or shape on the basis of suitability is a matter of obvious mechanical design choice. In re Dailey, 149 USPQ 47 (CCPA 1976). 
Also, in view of the KING teaching that a fluid entry point maybe provided at the apex of the conical plug injection body member (see KING #37).  It would have been obvious to modify the location of the NISHIOKA the additive injection point at the leading edge apex point so that it allows further additional flow deflection of the additive with the main flow caused the surfaces of the conical plug injection body member for and additional mixing work to the combined flows.

	Regarding claim 2, note the NISHIOKA mixer body defines at least one body injection passage (46) extending from an injection inlet (at 47 top of the figure 17B on the pipeline 46) on the exterior surface of the mixer body through one of the support arms (the portion of 46 can be considered also as another support arm supporting the in-line injection conduit and injector port 48 or conical plug port 37 as modified by KING); the flow member defines a flow member injection passage (see pipeline 46)  extending through at least a portion of the flow member to an injection outlet (injection port 48) defined at the leading end (when the outlet and conical shape as modified by King at the apex of the conical member as seen in KING fig 6) or the peripheral surface (at 48 as seen in NISHIOKA fig 17B)
	Regarding claim 3, note, as modified by KING, the injection outlet is defined at the leading end (of the apex of the conical plug of the KING modification to the location of port 37) of the flow member.  
	Regarding claim 4, note  the flow member defines a plurality of injection passages each extending through at least a portion of the flow member to an injection outlet (28, in fig 17B of NISHIOKA) defined at the peripheral surface of the flow member; and the flow member is coupled to the support arms such that the injection inlet is in fluid communication with all of the injection outlets via the mixer body injection passage and the flow member injection passages.  
	
	Regarding claim 5, note the flow member is unitary (i.e. connected) with the support arms (49) to provide support to the flow member, the mixer body does not include pipe flanges, and where longitudinal ends of the mixer body are not threaded (see example of NISHIOKA fig 17B.  

	Regarding claims 6, 8, 10, 18, 19 (also claim dependency chain of claims 8, 11), note the KING reference teaches the provision in combination to the mixer a conduit having connection ends to be connected along a longer pipeline which includes two flanges at the ends of the mixer body (see figure 6, numerals 24 and 25 which are that two or more flanges extend radially outward from the exterior surface of the mixer body, the two or more flanges are longitudinally spaced along the exterior surface of the mixer body, the two or more flanges defining a plurality of pairs of guide openings (i.e. respective holes in the pipeline and the connection flanges of the pipeline), each pair of guide openings being aligned along a respective guide axis that is parallel to the channel axis.   In view of King, it would have been obvious to modify the NISHIOKA reference with any type of known pipeline connection features such as flanges, flange fitting, threads or hammer union joints, flange connections, flanges with thread holes, interchangeable component within a flange connection, or is machined as a full pipe outer 

	Regarding claim 12/1, as to each of the support arms has a longitudinal axis disposed at an angle 85 to 95 degrees relative to the flow axis, The reference shows arms disposed at angles about the longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of arms and its angular positions to achieve balance of supporting the injector pipeline and to provide sufficient flow down the pipeline, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this instance having support arms disposed about at an angle), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 13/1 note that NISHIOKA shows a support arms are configured as a hollow pipeline such that each support arm has a corresponding injection inlet in fluid communication with the injection outlet via the mixer body injection passage and the flow member injection passage.  Any further additional feed arms into the injection outlet would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the shown NISHOKA structure, 
 	Regarding claim 14/1 note that the mixer body is coupled to a pipe fitting configured to permit (as a functional use of the pipeline fitting with hole for the pipe flow to allow functional an) injection of more than one chemical by one or more of the following: an off- center drill tap, an upstream injection quill, a bleed ring, an injection weldolet, or other entry point.  (it is noted that an 

	Regarding claim 15 as to having any duplication of the mixing apparatus in series one after another, absent any unexpected result, it would have been obvious to one of ordinary skill in the art of mixers to provide a series of injector mixers so that a plurality injected additive maybe mixed along the pipeline, since such a change would have involved a duplication of known parts working it is expected manner of operation for the duplication of its designed effect. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 16, note that the mixer body defines an elongated, narrow pipe with an inner diameter less than the pipe inner diameter of the upstream and downstream longitudinal ends, where increased velocity and turbulence is provided by larger mass transfer contact prior to allowing the downstream cone opening to occur. Regarding issues of occurring at an 8 degree angle. This is directed to a manner of process operation or directed to issues of the cone angle geometry. I would have been obvious to alter the cone angle to an angle of greater effective injection since it has been held that where the general conditions of a claim are disclosed in the prior art (in this instance having support arms disposed about at an angle), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 20, note that the mixer body is structurally capable to be disassembled and cut out of the pipeline thereby has a structure configured to be interchangeable based on process .  


Claims 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Nishioka et al (US 2006/0245296) in view of KING et al (US 5176448) and LINGA et al (US929953) and LAMBRECHT (US 3143401)as applied to claim 1 above, and further in view of TREHAN et al (US 9383476).
Regarding claims 7 and 9, the modified NISHIOKA reference would disclose all of the recited subject matter as discussed above including connection flanges to connect the mixer into a pipeline.  NISHIOKA however is silent as to the provision of port holes to be used as two differential pressure ports for the usage to be connected to an unclaimed sensor whereby the mixer body defines two differential pressure ports extending from the exterior surface of the mixer body into the channel, a first one of the differential pressure port extends to the first portion of the passage, and a second one of the differential pressure ports extends into the second portion of the passage.  
	The reference to TREHAN et al teaches (see fig 1) that a long length (L) of a pipeline having a flow across (110) may be provided with two holes named as ports for measuring differential pressure as points for a pressure sensor 108 (fig 1) in order to allow the sensor to sense differential pressure so that readings may be used to quantify the flowing material 110 as it crosses point ports 114 and 116.  In view of TREHAN (et al) it would have been obvious to provide for the modified NISHIOKA with additional two point holes which can be utilized with a pressure sensor so as to better determine the quantitative fluid characteristics across a pertinent section length (L) of the mixer and its pipeline carrying the flow.
	Regarding claim 11/9,  see remarks above to claim 8 as to a pipe having flange connection issues.

    PNG
    media_image10.png
    697
    753
    media_image10.png
    Greyscale


	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant has amended the claims and has argued to newly introduced issues of a further introduction to a trailing edge surface configuration.
Conclusion
Applicant has amended the claims in the further introduction of issues to a trailing edge surface configuration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record previously made of record and currently listed on PTO -892 and not relied upon is considered pertinent to applicant's disclosure. The following reproduce reference are especially highlighted. 
    PNG
    media_image11.png
    569
    882
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    425
    502
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    486
    597
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    828
    563
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    337
    471
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    621
    631
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    377
    640
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    1161
    779
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    273
    366
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    753
    579
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    400
    616
    media_image21.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774